In a proceeding pursuant to Family Court Act article 10, the father appeals from an order of disposition of the Family Court, Rings County (Porzio, J.), dated June 27, 2000, which, upon a fact-finding order of the same court, dated May 8, 2000, entered upon his consent, and upon his default in appearing at the dispositional hearing, directed him to cooperate with agency supervision, complete parenting skills and anger management programs, and comply with an order of protection excluding him from the mother’s home.
Ordered that the appeal is dismissed, without costs or disbursements.
The Family Court’s order of disposition is not appealable as it was entered upon the appellant’s default (see Matter of Klifton Joshua W., 284 AD2d 474).
The application of the defendant’s assigned counsel for leave to withdraw as counsel is granted, as there are no nonfrivolous issues which could be raised on appeal (see Anders v California, 386 US 738). Smith, J.P., Goldstein, McGinity and H. Miller, JJ., concur.